Citation Nr: 1607801	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-27 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.  He died in June 2007.  The Appellant is his surviving spouse. 

This matter arises on appeal to the Board of Veterans' Appeals (Board) from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Regional Office in Newark, New Jersey now has jurisdiction over the matter. 

The Appellant appeared for a Travel Board hearing at the Newark VARO in September 2010.  The transcript of the hearing is of record.

The Board remanded this matter in August 2014.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's death certificate states that he died in June 2007; tonsillar carcinoma, lung metastases, and spinal metastases are listed as the causes of death.  Hypertension was also noted as a condition contributing to the Veteran's death, but not related to the underlying cause of his death.

2. Tonsillar carcinoma and hypertension are not disorders presumed to be caused by exposure to herbicides used in the Republic of Vietnam, including Agent Orange.

3. Tonsillar carcinoma and hypertension were not present during service or manifested to a compensable degree within one year after discharge from active duty; they were first diagnosed decades after service discharge; and are not attributable to service.

4. Lung metastases are not attributable to service.

5. Spinal metastases are not attributable to service. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the cause of death.  U.S.C.A. §§ 1110, 1111, 1131, 1132, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice was provided in a September 2007 letter. 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, and post-service medical records.  A September 2014 VA medical opinion was also obtained.  The Board finds that this medical opinion is adequate because a medical professional reviewed the Veteran's claims file, and provided a detailed rationale for all conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008). 

The Appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist.

II. Service Connection for Cause of Death

The death of a Veteran will be service connected if the evidence shows that a disability incurred in or aggravated by active service was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

The standards and criteria for determining whether or not a disability from which a Veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the Veteran is still alive.  38 U.S.C.A. § 1310. 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Similar to presumptive service connection, certain diseases associated with exposure to herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii). 

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for conditions, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116(b) and (c).  

This determination does not in any way preclude VA from granting service connection for any disease, including those specifically discussed in the notice, nor does it change any existing rights or procedures.

In December 2013, the NAS issued Veterans and Agent Orange: Update 2012 (Update 2012).  The attached notice explains a determination made by the Secretary, based upon Update 2012 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following conditions:  
o	Hypertension;
o	Stroke;
o	Cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), and nasal cavity (including ears and sinuses); 
o	Cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; 
o	Cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); and pancreatic cancer); 
o	Bone and joint cancer; 
o	Melanoma; 
o	Nonmelanoma skin cancer (basal cell and squamous cell); 
o	Breast cancer; 
o	Cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); 
o	Urinary bladder cancer; 
o	Renal cancer (kidney and renal pelvis); 
o	Cancers of brain and nervous system (including eye); 
o	Endocrine cancers (including thyroid and thymus); 
o	Leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); 
o	Cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption); 
o	Reproductive effects (including infertility, spontaneous abortion other than after paternal exposure to TCDD; and - in offspring of exposed people - neonatal death, infant death, stillborn, low birth weight, birth defects (other than spina bifida), and childhood cancer (including acute myeloid leukemia));
o	Neurobehavioral disorders (cognitive and neuropsychiatric); 
o	Neurodegenerative diseases (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); 
o	Chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy); 
o	Respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung); 
o	Gastrointestinal, metabolic, and digestive disorders (including changes in liver enzymes, lipid abnormalities, and ulcers); 
o	Immune system disorders (immune suppression, allergy, and autoimmunity); 
o	Circulatory disorders (other than ischemic heart disease); 
o	Endometriosis; 
o	Effects on thyroid homeostasis; 
o	Hearing loss;
o	Eye problems; and
o	Bone conditions.

The Veteran's death certificate list tonsillar carcinoma, lung metastases, and spinal metastases as the causes of death.  Hypertension was also noted as a condition contributing to the Veteran's death, but not related to the underlying cause of his death.  The Appellant argues that tonsil cancer and hypertension were caused by the Veteran's exposure to herbicides in Vietnam.

Here, the Veteran had verified service in the Republic of Vietnam; thus, exposure to herbicide agents, including Agent Orange, is conceded.  See 38 C.F.R. § 3.307(a)(6)(iii) (providing that all veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to a herbicide agent, unless there is affirmative evidence that such exposure did not occur). 

However, the Board finds that the Appellant is not entitled to service connection on a presumptive basis due to herbicide exposure.  Respiratory cancers, such as cancers of the lung, bronchus, larynx, or trachea, are listed as diseases that have been associated with Agent Orange exposure.  However, tonsillar carcinoma is not listed as a disease associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Likewise, hypertension is not a listed disease associated with herbicide exposure under § 3.309.

Service connection is also not warranted on a presumptive basis under §3.307, as there is no evidence suggesting that the Veteran's hypertension manifested within one year of service separation.  38 C.F.R. § 3.307. Service connection is not warranted under 38 C.F.R. § 3.303(b) , as there is no evidence showing that the Veteran's current condition manifested in service, or that the Veteran had hypertension during service or a continuity of symptoms after service.

The Board also finds that the Appellant is not entitled to service connection on a direct basis.  The Veteran's service treatment records show no diagnosis or treatment of tonsil cancer, hypertension, lung metastases or spinal metastases.  Post-service treatment records also do not link these conditions to the Veteran's service, including herbicide exposure.  The treatment records only show a diagnosis of cancer and hypertension many years after service.  

Furthermore, in September 2014, a VA examiner opined that the Veteran's tonsillar carcinoma and hypertension are less likely than not proximately due to or the result of service, including herbicide exposure.  In a providing this opinion, the examiner referred to the Veterans and Agent Orange Update 2006 and 2012.  Update 2006 noted that three cohort studies did not provide sufficient evidence to determine whether an association existed between exposure to herbicides and tonsil cancer and no new studies have offered "important additional insight into the question."  In Update 2012, the committee also concluded that there is inadequate or insufficient evidence to determine whether there is an association between herbicides and oral, nasal, or pharyngeal cancers.  The examiner indicated that she reviewed the cohort studies and medical literature and could not find a link between tonsil cancer and herbicide exposure.  Furthermore, she noted that the Veteran's service treatment records show no signs or diagnosis of tonsillar carcinoma.  

With regard to hypertension, the examiner noted that Update 2012 lists hypertension in the category of conditions with "Limited or Suggestive Evidence of an Association" with herbicides.  The examiner further explained that that hypertension has been in this category since 2006.  Conditions are placed in this category when epidemiologic evidence suggests an association with herbicides, "but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  The examiner opined that this category does not support an "as least as likely as not" relationship.  Furthermore, medical literature since 2012 contains no new information about herbicides and increased risk of hypertension.  Lastly, the examiner noted that the Veteran's service treatment records show no signs or diagnosis of hypertension.  

The only other evidence to link these conditions to service is the Appellant's own assertions.  Although lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), determining the precise etiology of the Veteran's death is a complex question involving multiple factors and knowledge of  tonsil cancer and hypertension.  In this case, the facts are complex enough that the Appellant's perception about the cause of the Veteran's death is not sufficient to outweigh the opinion of the September 2014 medical expert who carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson- including both claimants and Board members-must be determined on a case-by-case basis.").  Thus, the Board finds that the Appellant's lay opinion is not entitled to significant weight as compared to the September 2014 VA opinion.

As there is no etiological nexus between the Veteran's causes of death and service, service connection is not warranted.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Appellant's claim, and it must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


